Citation Nr: 1759136	
Decision Date: 12/20/17    Archive Date: 12/28/17

DOCKET NO.  14-17 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a back disability. 

3.  Entitlement to service connection for an unspecified right ankle disability. 

4.  Entitlement to service connection for an unspecified left ankle disability. 

5.  Entitlement to service connection for a left ear injury. 

6.  Entitlement to service connection for tinnitus. 

7.  Entitlement to service connection for right lower extremity peripheral neuropathy. 

8.  Entitlement to service connection for left lower extremity peripheral neuropathy.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to August 1957.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran was scheduled to appear via videoconference before a Veterans Law Judge seated at the Board's Central Office in Washington, D.C. in November 16, 2017.  The Veteran submitted a statement received on November 6, 2017, that indicated that he could not make the trip to the Nashville RO to appear at the November 16, 2017, hearing because he cannot drive and his wife recently had eye surgery.  The Veteran did not report for the hearing.  Because the Veteran failed to appear for his scheduled Board hearing and did not request a new hearing, his request for a hearing is deemed waived.  38 C.F.R. § 20.702(d).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As pointed out by the Veteran's representative in a November 2017 brief, the Veteran's service treatment records (STRs) were destroyed in a fire.  When service records are unavailable through no fault of a veteran, the Board has a heightened duty to assist, an obligation to explain its findings and conclusions, and an obligation to carefully consider the benefit-of-the-doubt rule.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board finds that additional development is necessary to satisfy the heightened assist the Veteran.

The RO requested information relating to the Veteran's "MEDICAL/DENTAL, FURNISH COMPLETE MEDICAL/DENTAL RECORDS (STRS)."  The response in October 2012 indicated that the Veteran's service treatment records (STRs) were fire related and that records verifying the Veteran's periods of service were fire related.  The report indicated no separation documents are available.  In a December 2012 memo, VA concluded that the Veteran's STRs are unavailable.  It is not clear whether the Veteran's service personnel records (SPRs) have been requested.  The October 2012 response indicates some of his personnel records were destroyed by a fire, but does not indicate that the Veteran's full personnel records were requested.  Given the heightened duty to assist the Veteran in cases where records were destroyed by fire, the Veteran's SPRs should be explicitly sought.  

The Veteran also identified information that could lead to records corroborating his assertions.  The Veteran reported an in-service fall from a tree that resulted in injuries to the Veteran and injuries to a Lieutenant working with the Veteran the day of the accident.  The Veteran identified the Lieutenant by name in a record received in February 2012.  Further, he identified the base in Germany where he was stationed at the time of the accident.  In a June 2012 statement, the Veteran identified the unit in Germany and against referenced the Lieutenant by name.  In a September 2012 statement, the Veteran reported that his accident happened on a Sunday.  The Veteran provided further information on this accident in his May 2014 substantive appeal, including his field artillery unit number.  

The Veteran also described an accident when landing at Fort Jackson, South Carolina.  In a February 2012 statement, the Veteran stated that he reported to the dispensary at Fort Jackson and gave the month of the accident.  The Veteran reported in an August 2012 statement that he had stayed at the Fort Jackson Dispensary on August 1, 1957, and was discharged on August 2, 1957.  

Given that the Veteran's records are unavailable through no fault of a veteran, the Board has a heightened duty to assist, and additional development is warranted.

Since the claims file is being returned it should be updated to include any VA treatment records that are not of record.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers, and obtain the treatment records identified by the Veteran.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Conduct additional development required to meet the heightened duty to assist a Veteran whose STRs have been destroyed by no fault of the Veteran.  The Veteran's statements from February 2012, June 2012, August 2012, September 2012, and May 2014, should be reviewed to determine what additional development may be conducted to corroborate the Veteran's claims.  If any records are unavailable, include a memorandum in the Veteran's file documenting attempts taken to procure these records.  The additional development should include, but not be limited to the following:

(a)  Request the Veteran's full SPRs. 

(b)  Consistent with VAOPGCPREC 5-2014, attempt to obtain the service and other related records that belong to or pertain to a service member other than the Veteran, as they are potentially relevant to the Veteran's claim.  The RO should specifically attempt to obtain, consistent with VAOPGCPREC 5-2014, records from the Lieutenant present at the Veteran's accident in Germany and the three other Veterans that experienced the depressurization incident when landing at Fort Jackson, South Carolina, in August 1957.  Document any attempts to obtain these records. 

(c)  Attempt to obtain records of the unit, base, and dispensary that the Veteran identified as relevant to his in-service accident in Germany.  Also obtain records of the unit, base, and dispensary at Fort Jackson, South Carolina, that could provide evidence to verify the Veteran's report of an accidental depressurization of an aircraft landing at Fort Jackson in August 1957.  

3.  After the above development has been completed and all records associated with the claims file, perform any additional warranted development, specifically including any necessary VA examinations.

4.  After the above development has been completed, readjudicate the Veteran's claims.  If the benefits sought remain denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

